Citation Nr: 0624620	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-41 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder with anxiety.

2.  Entitlement to service connection for chronic pneumonia.

3.  Entitlement to service connection for spinal meningitis.

4.  Entitlement to service connection for residuals of a back 
injury.

5.  Entitlement to service connection for a right foot 
disorder.

6.  Entitlement to service connection for tremors.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from February 1969 
to December 1969.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issues of entitlement to service connection for major 
depressive disorder with anxiety, residuals of a back injury, 
a right foot disorder, and tremors are addressed in the 
remand portion of the decision below and are remanded to the 
RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  There is no current diagnosis of chronic pneumonia.

2.  There is no current diagnosis of spinal meningitis.


CONCLUSIONS OF LAW

1.  Chronic pneumonia was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  Spinal meningitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection for chronic pneumonia and spinal 
meningitis, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to 
initial adjudication of the veteran's claims, August and 
October 2002 letters satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letters did not notify the veteran of effective 
dates or the assignment of disability evaluations, there is 
no prejudice to the veteran because the preponderance of the 
evidence is against service connection for pneumonia and 
spinal meningitis.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  This letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to these claims.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records and VA medical 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.   Although not all of the VA medical 
records are associated with the claims file, the Board notes 
that there is no prejudice to the veteran in proceeding to 
adjudicate the claims because, as is discussed below, there 
is no current diagnosis of chronic pneumonia or spinal 
meningitis.  There is no indication in the record that any 
other additional evidence relevant to the issues decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's service entrance examination was negative for 
pneumonia and spinal meningitis.  In April 1969, the veteran 
presented with a 99 degree temperature.  Two days later his 
temperature was 104 degrees and he was admitted to the 
emergency room.  Upon discharge ten days later, it was noted 
the veteran had been treated for pneumonia with penicillin.  
The veteran's December 1969 service discharge examination was 
negative for pneumonia and spinal meningitis.

A January 2003 VA general medical examination was conducted.  
The veteran stated that he was hospitalized with pneumonia 
for two weeks during service.  He reported that at that time, 
there was an outbreak of spinal meningitis, the onset of 
which was pneumonia.  He asserted that he had never been the 
same since the pneumonia, and that he now had repeated 
infections, frequent coughing, and increased phlegm 
production.  The veteran reported intermittent shortness of 
breath that occurred with exertion and rest.  The veteran 
denied hemoptysis, chronic obstructive pulmonary disease, and 
asthma.  The veteran denied headaches, dizziness, facial 
pain, hearing loss, ear pain, tinnitus, and vision problems.

Upon examination, the lungs were clear to auscultation 
bilaterally.  The examiner noted that the veteran was not 
currently diagnosed with lung infection, but was diagnosed 
with sinusitis.  The examiner noted that a December 2001 x-
ray report showed no active respiratory disease.  An 
accompanying chest radiology report indicated no evidence of 
infiltration, consolidation, atelactasis, or pleural 
effusion, and a normal cardiovascular silhouette.  The 
impression was normal chest.  

The Board finds that service connection for chronic pneumonia 
is not supported by the evidence of record.  First, although 
the veteran was shown to have pneumonia in service, no 
residuals were shown on service discharge.  Second, there is 
no current diagnosis of chronic pneumonia or residuals 
thereof, as indicated by the most recent x-ray report which 
found a normal chest.  Degmetich v. Brown, 104 F.3d 1328, 
1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation); see also Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993) (finding that competent medical evidence of a 
disease is required for service connection).  Third, although 
the veteran stated that since the pneumonia in service, he 
now has repeated infections, frequent coughing, and increased 
phlegm production, the veteran's lay testimony is not 
competent to establish a diagnosis of chronic pneumonia.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding 
that the veteran's lay testimony is competent to establish 
symptoms, but not to establish a medical opinion).  
Accordingly, service connection for chronic pneumonia is not 
warranted.  

The Board also finds that the evidence of record also does 
not support service connection for spinal meningitis.  As 
noted above, service connection requires medical evidence of 
a current disability.  Hickson, 12 Vet. App. at 253.  Here, 
there is no current diagnosis of spinal meningitis.  
Degmetich, 104 F.3d at 1333; Grottveit, 5 Vet. App. at 93.  
Moreover, there is no evidence of inservice incurrence of 
spinal meningitis.  Hickson, 12 Vet. App. at 253 (holding 
that medical, or in certain circumstances, lay evidence of 
inservice incurrence of a disease or injury is required for 
service connection).  Accordingly, service connection for 
spinal meningitis is not warranted.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for chronic pneumonia is denied.

Service connection for spinal meningitis is denied



	(CONTINUED ON NEXT PAGE)


REMAND

The veteran seeks service connection for major depressive 
disorder with anxiety, residuals of a back injury, a right 
foot disorder, and tremors.  In an August 2002 statement, the 
veteran informed the RO that since service discharge in 1969, 
he had received all his medical treatment at the St. Louis, 
Missouri VA Medical Center (VAMC).

The only medical evidence in the claims file consists of VA 
psychiatric records from December 2001 to July 2002, a 
January 2003 VA general medical examination, and a January 
2003 VA mental disorder examination.  

In a February 2002 VA psychiatric note, the examiner noted 
that the veteran intended to call his foot doctor regarding 
his foot pain and his primary care provider regarding his 
tremor medications.  In a June 2002 VA psychiatric note, the 
veteran reported that he had appointments with the neurology 
and podiatry departments.  In the January 2003 VA mental 
disorder examination, the examiner reported medical evidence 
from a VA psychiatric record.  No VA medical records 
associated with the claims file are from the veteran's 
primary care provider or the neurology or podiatry 
departments.  The medical record that was reported in the 
January 2003 examination is also not of record.

If records of VA treatment are material to the issue on 
appeal and are not included within the claims file, a remand 
is necessary to acquire such VA records because VA is deemed 
to have constructive knowledge of certain documents generated 
by VA agents or employees.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the St. Louis VAMC 
and obtain and associate with the claims 
file all relevant treatment records from 
1969 to the present.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact must clearly 
be documented in the claims file.

2.  After the above has been completed, 
the RO must readjudicate the issues of 
service connection for major depressive 
disorder, residuals of a back injury, a 
right foot disorder, and tremors, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the veteran must be 
provided a Supplemental Statement of the 
Case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


